United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                      November 19, 2013

                                           Before

                       ILANA DIAMOND ROVNER, Circuit Judge

No. 12‐3841
CYRIL B. KORTE, et al.,                          Appeal from the United States District
            Plaintiffs‐Appellants                Court for the Southern District of Illinois.

              v.                                 No. 3:12‐CV‐01072‐MJR

KATHLEEN SEBELIUS, Secretary of                  Michael J. Reagan, Judge.
Health & Human Services, et al.,
           Defendants‐Appellees.

  _____________________________________________________________________________

No. 13‐1077
WILLIAM D. GROTE, III, et al.,                   Appeal from the United States District Court
            Plaintiff’s Appellants,              for the Southern District of Indiana,
                                                 New Albany Division.
              v.
                                                 No. 4:12‐cv‐00134‐SEB‐DML
KATHLEEN SEBELIUS, Secretary of
Health & Human Services, et al.,                 Sarah Evans Barker, Judge.
           Defendants‐Appellees.

                                            ORDER

     Judge Rovner’s dissent in the opinion of these cases issued on November 8, 2013, is
amended as follows:

       Page 76, 1st full paragraph, line 1, “fair” should be “fare.”